DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 2-3 and 16-17 are canceled. Claims 1 and 4-15, and 18-21 are pending of which claims 8, 11-15 and 18 are withdrawn. Amendments have overcome or rendered moot rejections under 35 USC 112(b) directed to the limitations “the fraction, which forms the starting material provided for manufacturing rare earth magnets” in claim 4. Amendment has overcome the rejection of dependent claims 4 and 5 under 35 USC 103 over Ohashi (EP0414376A2) in view of Patzelt (US5462234).

Claim Interpretation
Amendment has rendered moot the previously set forth claim interpretations of “this” is claim 1 and “it” in claim 3. 
Amendment to claim 7 clarifies any potential uncertainty which had previously required a statement of claim interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “method according to claim 3”. Applicant’s amendment cancels claim 3; therefore, it is not clear to what claim 16 refers, nor is it clear to what the terms in claim 21 which now lack antecedent basis refer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends on canceled claim 3, a dependent claim cannot incorporate the limitations of a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234). Both references are cited in prior office actions.
Regarding claim 1, Ohashi discloses a method for producing a powdered starting material (alloy powder page 2 lines 47-55) provided for production of rare earth magnets (page 2 lines 47-48). Ohashi discloses pulverizing an alloy that includes at least one rare earth metal (page 2 lines 49-51), to form a powdered intermediate product (alloy powder usually having a considerably broad particle size distribution page 2 lines 49-54, page 3 lines 30-31); said powdered intermediate product includes at least one rare earth metal (page 2 lines 49-54, page 3 lines 13-31). Ohashi discloses carrying out a classification comprising carrying out at least one classification (page 4 lines 18-31) aimed at particle size and/or density for the powdered intermediate product (removing particles having a diameter smaller than 2 µm from the alloy powder page 2 line 55, page 4 lines 18-31). Ohashi discloses, using at least one dynamic classifier to separate a fraction from the powdered intermediate product (particle-size classifier machine utilizing a combination of a rotative force and air stream. page 4 lines 32-35). Ohashi discloses dispersing the fraction using the at least one dynamic classifier (“This machine is provided with a mechanism for dispersing the alloy particles as fed in the circumferential direction by means of the centrifugal force utilizing radially arranged dispersing channels, dispersing blades or dispersing boards and a mechanism for dispersing the particles by passing the powder through a narrow gap between a dispersing disc and the casing” page 4 lines 32-35). Ohashi discloses that the distribution of particle sizes following classification significantly narrows (page 5 lines 30-40, page 6 lines 7-10, 32-41) thereby establishing a homogenous distribution of particles in the fraction. The present disclosure indicates that powder within a range of 2-8 µm is considered a homogeneous distribution (paragraph [0054] of the 
Ohashi discloses, using at least one dynamic classifier to separate a fraction from the powdered intermediate product (particle-size classifier machine utilizing a combination of a rotative force and air stream. page 4 lines 32-35) thereby providing at least one dynamic classifier to the method. The classification disclosed by Ohashi is directed at particle size and/or density for the powdered intermediate product and, in doing so, separates the fraction from the powdered intermediate product (each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the powder by centrifugal force while too fine particles are separated from the body of the powder by means of the reactive force of the air stream page 4 lines 35-40). Ohashi discloses that the classifier comprises a dispersing disc which has a rotating velocity (page 4 lines 32-36, 40-41). As a rotating disc which disperses powdered material based on size does perform the task of classifying, the dispersing disc which has a rotating velocity disclosed by 
Ohashi discloses using combinations of known classifiers in order to set the size of the starting material (page 4 lines 26-27). Of the types of known classifiers, Ohashi suggests screens of an appropriate mesh openings in combination which other known classification processes (page 4 lines 26-27), Example 3 of Ohashi passes pulverized material through mesh openings before the classifications (page 6 lines 30-41), and screens are a type of static classifier. Ohashi does not disclose that intermediate product is first sent to a static classifier and that a portion of the product classified in the static classifier is classified in the dynamic classifier.
Patzelt teaches arranging classifiers to separate fine and coarse gained particles (column 1 lines 5-6, 31-39, column 2 lines 2-8). Patzelt teaches that pulverized (crushed) material is fed to a first classifier, a fraction from the first classifier is sent to a second classifier, and a fraction separated in the second classifier is the finished material (column 2 lines 8-26). Patzelt teaches that the second classifier is a dynamic classifier (column 2 lines 18-21, claim 5) and that the first classifier is a static classifier (column 2 lines 61-64, claim 9). Patzelt further teaches an embodiment in which material passes through a cyclone before a dynamic classifier (column 2 lines 45-56). Patzelt teaches that the arrangement is an efficient use of space (column 2 lines 42-45), that prior art arrangements are unfavorable in energy terms (column 1 lines 25-27) and that the arrangement taught by Patzelt has a more favorable energy consumption (column 3 lines 8-10). 
Both Ohashi and Patzelt teach using classifiers to separate coarse and fine materials following a pulverizing step, and Ohashi suggests a type of static classifier in combination with a dynamic classifier.
It would have been obvious for one of ordinary skill in the art to use the arrangement taught by Patzelt of a pulverizer which feeds to a first static classifier which feeds to a second 

Regarding claim 7, Ohashi does not disclose classification occurs under a protective gas atmosphere, but Ohashi discloses that pulverization occurs under protective gas such as nitrogen to prevent oxidation (page 4 lines 14-17), that sintering is performed under a protective gas atmosphere such as nitrogen (page 5 lines 1-3), and that nitrogen is used as a carrier gas in the classification (page 5 line 38). For the classification step itself, Ohashi introduces air to the pulverized material (page 4 lines 27, 40), and air is > 75% nitrogen by volume. Considering Ohashi uses a protective gas in the pulverization and sintering, and Ohashi uses that same gas in classification, it would have been obvious for one of ordinary skill in the art to use a nitrogen atmosphere in the classification step in the process disclosed by Ohashi. The overall teachings of Ohashi suggest that a protective gas atmosphere would prevent oxidation of the particles in a classifier.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Kuniyoshi (EP2273513A1). All references were cited in prior office actions.
Regarding claim 9, Ohashi teaches manufacturing sintered rare earth magnets from the produced starting material (page 5 lines 1-9, 16-18). Ohashi does not disclose or suggest all the steps recited in claim 9.
Kuniyoshi teaches a method for producing a powdered starting material (a high-purity fine powder [0064]) provided for production of rare earth magnets [0001], [0054]. Kuniyoshi teaches pulverizing an alloy [0056-59] including at least one rare earth metal (small R mole fraction [0057]). Kuniyoshi teaches carrying out at least one classification [0063] aimed at particle size and/or density for the powdered intermediate product (particle size is by using a 
Both Ohashi and Kuniyoshi teach substantially similar processes for preparing starting material from an alloy including a rare earth element, including steps of pulverizing and classifying with a dynamic classifier. Both Ohashi and Kuniyoshi further teach forming a sintered rare earth magnet from the classified starting material.
Given the substantial similarities in the processes taught by Ohashi and Kuniyoshi, it would have been obvious for one of ordinary skill in the art to form a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt. Given both Ohashi and Kuniyoshi teach forming sintered rare earth magnets from classified powdered material containing at least one rare earth element, the degree of the similarity of the references is sufficient to show that that there would be a reasonable expectation of success of forming a sintered rare earth magnet in forming a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt.

Regarding claim 19 Ohashi discloses that the as pulverized (pre-classification) powder should have an average diameter between 3 and 10 µm, and that the classification preferably removes powders finer than 2 µm and coarser than 50 µm (page 4 lines 20-25), which broadly encompasses the claimed range. Kuniyoshi teaches that the powder material is a high-purity fine powder [0064], a size range of 3 µm or less [0070] and an example of the classified powder taught be Kuniyoshi has a D50 of 2.8 µm or less [0099]. A range defined by 3µm or less lies entirely within a range defined by 8 µm or less. Given that the particle sizes taught by Kuniyoshi, are fine with a size D50 of 3 µm or less, the average size of the powder in the process classified by Ohashi are 3 to 10 µm, and Ohashi separates out coarse grains, it would have been obvious to one of ordinary skill in the art that the number of particles with a size >8µm in the process disclosed by Ohashi in view of Patzelt and Kuniyoshi is low, and the percentage of particles with a size >8 µm is likely lower than 1 percent by volume.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Durant (US 5976224).
In the event claim 21 is intended to depend on claim 1, Ohashi discloses entraining the portion of the powdered intermediate product to be fed to the dynamic classifier with a gas (a reactive force by the air stream page 4 lines 37-38) and supplying the entrained portion to the at 
Durant provides background of sorting pulverized particle material with static and dynamic (rotary) classifiers familiar to one of ordinary skill in the art (column 3 line 36 to column 4 line 56). Durant teaches that in a dynamic (rotary) classifier, air is entrained with air and directed to rotating parts through vane cages (a series of squirrel cage like vanes) for which the rotational velocity of the rotating parts is controlled (column 3 lines 54-59). 
In view of Durant’s teachings that the openings which direct air and pulverized materials in dynamic (rotary) classifiers are arranged in a vane cage, it would have been obvious to one of ordinary skill in the art that the distribution channels in the process disclosed by Ohashi form a vane cage structure.

Response to Arguments
Applicant argues that the amendment has overcome rejections previously set forth under 35 USC 112(b). While amendments did overcome previously set forth rejections, amendments 
Applicant's arguments have been fully considered but they are not persuasive.
Arguments that Ohashi (EP0414376A2) does not teach dispersing a fraction using a dynamic classifier regarding rejections over Ohashi in view of Patzelt (US5462234) are not persuasive because Ohashi explicitly discloses the dispersing mechanism as a component of the dynamic classifier (“In this regard, best results can be obtained by using a particle-size classifier machine utilizing a combination of a rotative force and air stream. This machine is provided with a mechanism for dispersing the alloy particles as fed in the circumferential direction by means of the centrifugal force utilizing radially arranged dispersing channels, dispersing blades or dispersing boards and a mechanism for dispersing the particles by passing the powder through a narrow gap between a dispersing disc and the casing.” Page 4 lines 32-36). The cited passage above in Ohashi makes it very clear that the dynamic classifier (particle-size classifier machine) performs the function of dispersing. Further, the above passage from page 4 lines 32-396 of Ohashi, particularly “dispersing the particles by passing the powder through a narrow gap between a dispersing disc and the casing” shows that the classifier plate was under rotation which applicant argues does, in fact, disperse.
Arguments that Ohashi does not teach using the at least one dynamic classifier for establishing a homogenous distribution of particles in the fraction are not persuasive because Ohashi discloses that 90% of the as-pulverized particles have a size of 3-10µm. That 90% is a homogeneous distribution in view of paragraph [0054] of the specification, as filed, and the classification results in a narrower (more homogeneous) distribution (page 5 lines 30-40, page 6 lines 7-10, 32-41); therefore, Ohashi does suggest that the classification results in a homogenous distribution. 
Arguments that Ohashi fails to teach or suggest carrying out a renewed classification using the at least one dynamic classifier or that Ohashi lacks any indication that a renewed 
As stated in the office action dated November 17, 2021, regarding the motivation/rationale for combining Ohashi and Patzelt with reference to In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006), Patzelt indicate that “This grinding plant is also distinguished by a favourable energy consumption.” (column 3 lines 8-9), and the grinding plant which Patzelt discloses includes the classifier arrangement. Further, Patzelt establishes that two-stage classification systems are known to one of skill in the art (column 1 lines 10-15), and discloses embodiments in which cyclone/static classifiers are disposed upstream of dynamic classifiers (column 2 line 45 to column 3 line 2), thereby providing some articulated reasoning with some rational underpinning for the combination. Further, in view of the amendment, the grounds of rejection have been updated to directly follow the guidance described in MPEP 2145(I)(A) for combining prior art elements according to known Methods to yield predictable results.
Applicant argues the patentability of the remainder of the dependent claims only thorough their dependence on the independent claim. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Present claim 1 recites a method for producing a powdered starting material provided for production of rare earth magnets comprising carrying out a classification using at least one static classifier to separate a portion of the powdered intermediate product; carrying out at least one classification directed at particle size and/or particle density using at least one dynamic .

Kuniyoshi (EP2273513A1) which was relied upon to meet all limitations of claim 1 as originally filed neither discloses nor suggests the sequence of classification operations required of claim 4.
Claim 5 depends on claim 4, and therefore incorporates all limitations of claim 4 by reference and is allowable over prior art for reasons given above for claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736